ORDER
PER CURIAM.
Reginald Bullock, Movant, appeals the denial of his Rule 24.035 motion for posteonviction relief on the grounds that the motion court erred in denying his request for an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).